DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of figs. 4-5 in the reply filed on 02/03/2021 is acknowledged.
Claims 12-13, 16 and 19-20 are withdrawn from the consideration because they are not read on figs. 4-5.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al [US 2010/0285644].
With respect to claim 1, Lee et al (figs. 8-13) disclose a semiconductor device comprising: 
a substrate (200) (pp [0057]) comprising a plurality of active regions (III) (pp [0056]) that extend longitudinally in a direction and an isolation region (205) (pp [0057]) that electrically isolates the plurality of active regions from each other; 
a gate trench (210) (pp [0058]) that extends across the plurality of active regions and the isolation region; 
a gate structure (228) (pp [0060]) that extends in the gate trench; and 
a gate dielectric layer (215) (pp [0060]) that is between the gate trench and the gate structure, in each of the plurality of active regions, 
wherein the gate structure has a first width (W3) (pp [0061]) in the direction in each of the plurality of active regions and has a second width (W4) (pp [0061]) in the direction in the isolation region that is different from the first width.

With respect to claim 2, Lee et al (figs. 8-13) disclose that wherein the first width (W3) (pp [0061]) is greater than the second width (W4) (pp [0061]).

With respect to claim 7, Lee et al (figs. 8-13) disclose that wherein the gate trench (210) (pp [0058]) has a first trench width in the direction in each of the plurality of 

With respect to claim 8, Lee et al (figs. 8-13) disclose that wherein the first trench width is greater than the second trench width.

With respect to claim 9, Lee et al (fig. 15) disclose that further comprising: a capacitor (280) (pp [0084]) that is electrically connected to one of the plurality of active regions (232) (pp [0084]) at a first location that is adjacent a first side of the gate structure; and a bit line (260) (pp [0084]) that is electrically connected to the one of the plurality of active regions (234) (pp [0084]) at a second location that is adjacent a second side of the gate structure that is opposite the first side.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al [US 2010/0285644].
Lee et al do not teach the exact the first width is about 110% to about 140% of the second width, as claimed by Applicant.  However, the width range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al [US 2010/0285644] in view of Lin et al [US 10,608,086].
Lee et al fail to disclose that wherein a first depth of the gate trench in each of the plurality of active regions is substantially equal to a second depth of the gate trench in the isolation region.  However, Lin et al (fig. 2) disclose that wherein a first depth of the gate trench (108) (col. 3, lines 10-12) in each of the plurality of active regions is substantially equal to a second depth of the gate trench (108) in the isolation region (106) (col. 3, lines 5-6).  Therefore, it would have been an obvious matter of design choice to to have the depth of the trench as taught by Lin et al into the device of Lee et al since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1995).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOAI V PHAM/Primary Examiner, Art Unit 2892